Citation Nr: 1449018	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable initial rating for residuals of left middle finger hyperextension.

2. Entitlement to a compensable initial rating for left ear hearing loss.

3. Entitlement to service connection for keloids of the left neck and upper right arm.

4. Entitlement to service connection for right ear hearing loss. 

5. Entitlement to service connection for sinusitis with deviated septum. 

6. Entitlement to service connection for right ankle sprain.

7. Entitlement to service connection for left knee injury.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran also filed a timely notice of disagreement with the initial rating assigned for his service-connected tinnitus.  A statement of the case was issued, and on his October 2009 VA Form 9, the Veteran indicated that he was not pursuing the appeal of that issue.  Therefore, it is not before the Board at this time.

The issue of entitlement to an increased rating for service-connected left middle finger hyperextension and entitlement to service connection for right ear hearing loss, sinusitis with deviated septum, right ankle sprain, and left knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 18, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a compensable initial rating for left ear hearing loss.

2.  On August 18, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for keloids of the left neck and upper right arm.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the issue of entitlement to a compensable initial rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal of the issue of entitlement to service connection for keloids of the left neck and upper right arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal of the issues of entitlement to a compensable initial rating for left ear hearing loss and entitlement to service connection for keloids of the left neck and upper right arm; hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and it is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable initial rating for left ear hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for keloids of the left neck and upper right arm is dismissed.


REMAND

The Veteran testified that he receives his medical treatment at Tuttle Army Health Clinic, a division of Winn Army Community Hospital, as well as to an audiological examination at Winn Army Hospital in December 2007.  The only post-service treatment evidence of record is from the VA Medical Center in Charleston, South Carolina.  Therefore, records for the Veteran from Winn Army Community Hospital and Tuttle Army Health Clinic dated from February 2007 to the present should be added to the claims file.  

The Board determines that another VA examination should be scheduled to assess the current nature and severity of the Veteran's left finger disability.  The March 2007 VA examination was the last examination for this disability and the Veteran has indicated the disability has worsened since then.

With regard to the Veteran's right ear hearing loss claim, the appeal was denied because the right ear did not meet the criteria for a hearing disability under VA regulations.  The most recent audiological testing of record is that conducted at the March 2007 VA examination, well over seven years ago.  The Veteran testified in August 2014 that he believed his hearing had gotten worse since that time.  Thus, the Board determines that another VA audiological examination should be conducted to assess the existence and etiology of any right ear hearing loss. 

Finally, with regard to the service connection claims for right ankle sprain, left knee injury, and sinusitis, the Veteran was examined for these disabilities in March 2007, but no opinion was provided.  Therefore, the examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service treatment records show treatment for the right ankle, left knee, and sinusitis and deviated septum.  At the March 2007 VA examination, the examiner diagnosed recurrent sinusitis, a normal right ankle and normal left knee.  However, the Veteran testified to current symptomatology with regard to these disabilities.  Consequently, the Board determines that a remand is necessary so that another VA examination may be scheduled for the Veteran' sinusitis, right ankle, and left knee claims. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all post-service treatment records from the Winn Army Community Hospital and associated clinics, including Tuttle Army Health Clinic.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his left finger disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

3. Schedule the Veteran for a VA audiological examination to assess the existence and etiology of his right ear hearing loss. The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record, the examiner should respond to the following:

If the Veteran has diagnosed right ear hearing loss, is it at least as likely as not (i.e. a 50 percent probability or more) that the right ear hearing loss began in service, was cause by service, or is otherwise related to his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. Schedule the Veteran for another VA examination to assess the etiology of his sinusitis with deviated septum. The claims file must be sent for review and the opinion must reflect that such review occurred.  Upon review of the file, the examiner should offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's sinusitis is causally or etiologically a result of his military service, began in service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

3. Schedule the Veteran for another VA examination to assess the etiology of his right ankle and left knee disabilities.  The claims file must be sent for review and the opinion must reflect that such review occurred.  Upon review of the file, the examiner should offer an opinion as to the following:

a. Identify any diagnosed disability of the right ankle.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right ankle disability is causally or etiologically a result of his military service, began in service, or is otherwise related to service?

b. Identify any diagnosed disability of the left knee.

For any diagnosed left knee disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability began in service, was caused by service, or is otherwise related to service.
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

5. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


